        Case 1:18-cr-00601-PGG Document 400 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                       ORDER

                                                         18 Cr. 601 (PGG)
 GODOFREDO LEANDRO GONZALEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Gonzalez, previously

scheduled for December 16, 2020 at 2:00 p.m, will now take place on January 29, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

Dated: New York, New York
       December 7, 2020
